Order entered October 31, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01017-CV

IN THE MATTER OF CYNTHIA HOUSTON AND CHARLES ANTHONY ALLEN SR.,

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV99-01573-V

                                           ORDER
       The clerk’s record is past due. Accordingly, we ORDER Gary Fitzsimmons, Dallas

County District Clerk, to file, WITHIN THIRTY DAYS OF THE DATE OF THIS ORDER,

either: (1) the clerk’s record; or (2) written verification that appellant has not been found

indigent and has not paid for the record or made arrangements to pay for the record. We notify

appellant that if we receive verification he is not indigent and has not paid or made

arrangements to pay for the record, the appeal will be dismissed for want of prosecution. See

TEX. R. APP. P. 37.3(b).

       The reporter’s record is past due. Accordingly, we order Debbie Slovak, Official Court

Reporter for Auxiliary C Court in Dallas County, Texas, to file, WITHIN THIRTY DAYS OF

THE DATE OF THIS ORDER, either: (1) the reporter’s record; (2) written verification that

no hearings were recorded; or (3) written verification that appellant has not been found indigent

and has not paid for the record or made arrangements to pay for the record. We notify appellant
if we receive verification he is not indigent and has not paid for the record, we will order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send copies of this order by electronic

transmission to Gary Fitzsimmons, Debbie Slovak, and counsel for appellee, and by first-class

mail to appellant.

                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE